Citation Nr: 1723388	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  15-07 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, claimed as secondary to a right knee disability.

3.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, claimed as secondary to a right knee disability.

4.  Entitlement to service connection for left shoulder arthritis.

5.  Entitlement to increases in the (10 percent prior to February 22, 2012, and 20 percent from that date) ratings assigned for left shoulder tendinitis.


REPRESENTATION

Appellant represented by:	Amy R. Fochler, Esq.

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served from July 1979 to July 1983.  The mater of service connection for a right knee disability is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Houston, Texas Department of Veteran Affairs (VA) Regional Office (RO).  The matter of service connection for a left knee disability is on appeal from a July 2010 rating decision.  The matter of service connection for lumbar spine DDD is before the Board on appeal from a March 2012 rating decision.  In January 2017, a videoconference hearing was held before the undersigned; a transcript is associated with the claims file. 

The issues of service connection for a right knee disability, a left knee disability as secondary to a right knee disability, and lumbar spine DDD as secondary to a right knee disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


    FINDING OF FACT

On the record at a January 2017 videoconference hearing, prior to the promulgation of a decision in the matter, the Veteran expressed his intent to withdraw his appeals seeking service connection for left shoulder arthritis and increases in the ratings assigned for left shoulder tendinitis;; there are no questions of fact or law remaining for the Board to consider in those matters.


                                             CONCLUSION OF LAW

Regarding the claims of service connection for left shoulder arthritis and seeking increases in the ratings assigned for left shoulder tendinitis, the criteria for withdrawal of the appeals are met; the Board has no further jurisdiction to consider appeals in those matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


                  REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

Inasmuch as the Veteran has expressed an intent to withdraw his appeals seeking service connection for left shoulder arthritis and increases in the ratings for left shoulder tendinitis, there is no reason to belabor the impact of the VCAA on those matters, as any notice or duty to assist omission is harmless. 

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.
38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter. 38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

On the record at a January 2017 videoconference hearing, the Veteran requested withdrawal of his appeal seeking service connection for left shoulder arthritis and a increases in the ratings for left shoulder tendinitis.  Accordingly, there is no allegation of error of fact or law with respect to these claims remaining for appellate consideration.  Consequently, the Board does not have jurisdiction to further consider an appeal in these matters.


                                                             ORDER

The appeals seeking service connection for left shoulder arthritis and increases in the (10 percent prior to February 22, 2012, and 20 percent from that date) ratings assigned for left shoulder tendinitis are dismissed.


REMAND

The Veteran was discharged from service in July 1983.  He alleges onset of right knee complaints in service and continuity of the complaints since.  On March 2010 VA examination, the examiner opined that the Veteran's right knee disability was not caused by result of the injury he suffered while in the service.  He explained that it was unlikely that the hyperextension knee injury the Veteran sustained in service would lead to the current degenerative changes in his right knee joint.  However, the opinion does not reflect that the provider was familiar with the Veteran's medical history, including 1987 right knee surgery (noted in the June and December 2013 VA treatment records) and the Veteran's May 1991Workers' Compensation claim for his right knee.  Accordingly, the opinion is based on an incomplete factual premise, and is inadequate for rating purposes.  Another VA examination to secure an adequate medical opinion (that considers the entire record) is necessary.

Determinations on claims of service connection must be based on the best available evidence.  There are no contemporaneous records in the record pertaining to treatment of the Veteran's right knee following his discharge from service and prior to his May 1991 Workers' Compensation claim (when he did report any pre-existing right knee disability).  (In October 2009 the AOJ sought records from Drs. Garcia and Acebo, who had been identified as the Veteran's treatment providers prior to 1991.)  An October 2009 letter notes that Dr. Acebo's records f had been shredded.  In a January 2010 letter the Veteran indicated (as explanation for unavailability of Dr. Garcia's records) that Dr. Garcia had closed his office. 

The claims of service connection for left knee and low back disabilities have been presented essentially as claims for secondary (to a right knee disability) service connection.  Therefore, they are inextricably intertwined with the service connection for right knee disability claim; as that claim is being remanded, consideration of the service connection for left knee and lumbar spine DDD disabilities claims must be deferred at this time. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his right knee disability.  The Veteran's entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record () the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each right knee disability entity found/or shown by the record during the pendency of the instant claim. 

(b) Please identify the likely etiology for each right knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service/alleged injury therein? 

(c) If a diagnosed right knee disability is found to be unrelated to service, the examiner must note the etiology considered more likely and explain why that is so.

The examiner must include rationale with all opinions, citing to supporting factual data/medical literature as deemed appropriate.

2.  If the development sought above establishes that service connection for a right knee disability is warranted, the AOJ should arrange for any further development necessary for proper adjudication of the secondary service connection claims (e.g., an examination to secure a nexus opinion).

3.  The AOJ should the review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

